Title: To John Adams from Joseph Ward, 14 March 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Camp at Roxbury 14 March 1776
     
     The 2 instant at night we began a cannonade and bombardment upon the Enemy, and continued it three nights successively; on the 4th at night we threw up works upon the heights on Dorchester Point. The next morning the Pirates in Boston and in the Harbour appeared to be in great agitation, and every day and night since have been preparing (according to our observations, and the information from Town) to leave Boston. During our fire upon them they returned it warmly with Shot and Shells, but thro’ the good Providence of God, we lost but one Subaltern and four privates in this Camp, and one private only in Cambridge. Several were slightly wounded. A sally was generally expected from the Enemy when we took post on Dorchester Point, but there has been very little appearance of such a design. Since we are possessed of the heights which command the Town, it is generally apprehended the Pirates will go to New York or the Southern Colonies. May all the winds of Heaven oppose them. If the Enemy leave Boston, I trust measures will be immediately taken to prevent them from being able ever to come into the Harbour again.
     
     No important occurrences have taken place which you have not been acquainted with. The Army is ordered to be ready to march in case the Enemy should remove. Genl. Ward’s health being so precarious he talks of resigning; if he should, what post will be assigned for me or whether any, I know not; if any thing either in the Civil or Military should offer, wherein I could serve my Country, I shall continue in the public Service.
     Our Privateers continue successful; and every appearance and the general state of things, affords, I think, an encouraging prospect; and if we persevere I cannot doubt but we shall soon see our Country in Freedom Peace and Safety.
     I hope Common Sense will convince every doubting mind with regard to the propriety and necessity of forming a Government in America; it is a glorious performance, and I think I see strong marks of your pen in it. I am perswaded the war would not be long if those sentiments were adopted, and that America would soon be the admiration and glory of the World. I trust Heaven will direct to it, and for which I ardently wish.
     Genl. Ward desires his Compliments to you and to your worthy Colleagues in Congress.
     
      May the God of our Fathers direct all the Councils of America. I am Sir With great Respect Your most Obedient Humble Servant,
      Joseph Ward
     
    